Order entered October 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01057-CV

                              PAULA A. BONNEY, Appellant

                                              V.

              U.S. BANK NATIONAL ASSOCIATION, TRUSTEE, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-04176

                                          ORDER
       The Clerk’s record in this case is incomplete. Specifically, the clerk’s record does not

include the order that is the subject of the appeal namely, the trial court’s May 28, 2015 order

granting summary judgment. Accordingly, the Court ORDERS Felicia Pitre, District Clerk of

Dallas County, Texas, to file and certify within three (3) days of the date of this order a

supplemental clerk’s record including the trial court’s May 28, 2015 order granting summary

judgment.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE